Citation Nr: 1417129	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a   September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was later transferred to the RO in Los Angeles, California. 

In November 2013, the issues currently on appeal were remanded for further development.  

In July 2013, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

According to the Board's instructions in the November 2013 remand, the Veteran was afforded a VA audiological examination in February 2014 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or the results of his active service.  The examiner based this opinion on the fact that the Veteran's reported MOS was that of a graphic artist, and that such MOS had a low probability of noise exposure.  The examiner also stated that the Veteran denied any significant noise exposure in-service.  

The Board finds that that the February 2014 examination is inadequate because the audiologist failed to consider the Veteran's hearing testimony.  More specifically, at the hearing, the Veteran testified extensively that even though his MOS was that of a graphic artist, he was actually stationed with a military advisory group which trained Korean soldiers, and that the Korean soldiers fired artillery and fired on the range nearby for three to four days a week during the entire period that the Veteran was stationed in Korea.  The Veteran also testified that it was "always noisy" and that he never wore hearing protection; that he worked as a graphic artist after separation from service and did not need hearing protection; and that his ears were ringing constantly.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1. Schedule the Veteran for a VA audiological examination by a new examiner to determine the nature and etiology of any currently present bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the examination report.  The examiner should consider the Veteran's hearing testimony, in which the Veteran reported hazardous noise exposure higher than what would be expected of his MOS.  All opinions must be supported by rationale.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently present bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service.  

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

